        CASE 0:20-cv-00557-PJS-KMM Document 18 Filed 06/08/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 MICHAEL MACK,                                                No. 0:20-cv-00557-PJS-KMM

          Plaintiff,

 v.                                                                ORDER

 EQUIFAX INFORMATION SERVICES
 LLC, EXPERIAN INFORMATION
 SOLUTIONS, INC., and TRANS UNION
 LLC,

          Defendants.


         The above matter comes before the Court upon the Report and Recommendation of

United States Magistrate Judge Katherine Menendez dated May 11, 2020. No objections have

been filed to that Report and Recommendation in the time period permitted. Based on the

Report and Recommendation of the Magistrate Judge, on all of the files, records, and

proceedings herein, the Court now makes and enters the following Order.

         IT IS HEREBY ORDERED that

      1. Equifax’s Motion to Dismiss [ECF No. 5] is DENIED WITHOUT

         PREJUDICE.

      2. Equifax shall answer or otherwise respond to Mr. Mack’s amended complaint

         [ECF No. 17].

Date: 6/8/20

                                                           Patrick J. Schiltz
                                                           United States District Judge
